Exhibit 10.1

 

THIRTY SIXTH AMENDMENT

TO

SECURED SENIOR LENDING AGREEMENT

 

BY AND BETWEEN

 

PIONEER FINANCIAL SERVICES, INC.,

PIONEER SERVICES SALES FINANCE, INC., PIONEER FUNDING, INC.,

PSLF, INC. AND SUBSIDIARIES

(COLLECTIVELY, THE “BORROWERS”)

 

AND

 

UMB BANK, N.A., ARVEST BANK, COMMERCE BANK, FIRST BANK,

TEXAS CAPITAL BANK, N.A., BMO HARRIS BANK N.A., FIRST CITIZENS BANK, BANCFIRST,
CITIZENS BANK & TRUST,

ENTERPRISE BANK AND TRUST, STIFEL BANK & TRUST,

SUNFLOWER BANK, N.A., BANK OF BLUE VALLEY,

ONB BANK AND TRUST COMPANY,

WILLIAM D. SULLIVAN FAMILY INVESTMENT GROUP, LLC,

THE PRIVATEBANK AND TRUST COMPANY AND BANK MIDWEST

(COLLECTIVELY, THE “VOTING BANKS”)

 

AND

 

PARKSIDE FINANCIAL BANK & TRUST, CROSSFIRST BANK,

PAGE COUNTY STATE BANK, CROSSFIRST BANK LEAWOOD,

PEOPLES COMMUNITY STATE BANK,

FIRST STATE BANK & TRUST CO. OF LARNED,

UNITED BANK OF KANSAS, MACON ATLANTA STATE BANK,

PEOPLES COMMUNITY BANK, BLUE RIDGE BANK AND TRUST CO.,

FIRST COMMUNITY BANK, GUARANTY BANK, ALTERRA BANK,

FIRST FEDERAL SAVINGS BANK OF CRESTON FSB, HAWTHORN BANK,
LYON COUNTY STATE BANK, AND CARROLLTON BANK
(COLLECTIVELY, THE “NON-VOTING BANKS”)

 

AND

 

UMB BANK, N.A. (“AGENT”)

 

DATED AS OF June 21, 2013

 

Amendment #36

 

--------------------------------------------------------------------------------


 

THIRTY SIXTH AMENDMENT TO SECURED SENIOR LENDING AGREEMENT

 

This Thirty Sixth Amendment to Secured Senior Lending Agreement (the
“Amendment”) is made and is effective as of this 21st day of June, 2013 (the
“Effective Date”) by and between the following parties:

 

1.              Pioneer Financial Services, Inc., a Missouri corporation
(hereinafter referred to as (“Pioneer”), Pioneer Services Sales Finance, Inc., a
Nevada corporation (“Sales Finance”), Pioneer Funding, Inc., a Nevada
corporation (“Funding”), and PSLF, Inc., a Missouri corporation (“PSLF”).  All
of Pioneer, Sales Finance, Funding, and PSLF, each being referred to
individually as a “Borrower” and collectively as the “Borrowers”) ;

 

2.              UMB Bank, N.A., a national banking association (“UMB”), Arvest
Bank, an Oklahoma banking corporation (“Arvest”), Commerce Bank, a national
banking association (“Commerce”), First Bank, a Missouri banking corporation
(“FBM”), Texas Capital Bank, N.A., a national banking association (“Texas”), BMO
Harris Bank N.A. (“BMO Harris”), First Citizens Bank, a Kentucky banking
corporation (“First Citizens”) BancFirst, an Oklahoma banking corporation
(“BF”), Citizens Bank and Trust, a Missouri corporation (“Citizens”), Enterprise
Bank and Trust, a Missouri Charter Trust Company (“Enterprise”), and Stifel
Bank & Trust, a Missouri banking corporation (“Stifel”), Sunflower Bank, N.A., a
national banking association (“Sunflower”), Bank of Blue Valley, a Kansas
banking corporation (“Blue Valley”), ONB Bank and Trust Company, an Oklahoma
corporation (“ONB”), William D. Sullivan Family Investment Group, LLC, a Nevada
limited liability company (“Sullivan Investment”), The PrivateBank and Trust
Company, an Illinois banking corporation (“Private”) and Bank MidWest, a
division of NBH Bank, N.A. (“MidWest”) (all of UMB, Arvest, Commerce, FBM,
Texas, BMO Harris, First Citizens, BF, Citizens, Enterprise, Stifel, Sunflower,
Blue Valley,

 

1

--------------------------------------------------------------------------------


 

ONB, Private and MidWest each being hereinafter referred to individually as a
“Voting Bank” and collectively as the “Voting Banks”);

 

3.              Parkside Financial Bank & Trust, a Missouri corporation
(“Parkside”), CrossFirst Bank, a national banking association (“CrossFirst”),
Page County State Bank, a Missouri banking corporation (“Page”), CrossFirst Bank
Leawood, a Kansas banking corporation (“CrossFirst-Leawood”), Peoples Community
State Bank, a Missouri banking corporation (“Peoples State”), First State Bank &
Trust Co. of Larned, a Kansas banking corporation (“First State-Larned”), United
Bank of Kansas, a Kansas banking corporation (“United”), Macon Atlanta State
Bank, a Missouri banking corporation (“Macon”), Peoples Community Bank, a
Missouri banking corporation (“Peoples Community”), Blue Ridge Bank and Trust
Co., a Missouri banking corporation (“Blue Ridge”), First Community Bank, a
Missouri banking corporation (“First Community”), Guaranty Bank, a Missouri
banking corporation (“Guaranty”), Alterra Bank, a Kansas banking corporation
(“Alterra”), First Federal Savings Bank of Creston FSB, an Iowa corporation
(“Creston”), Hawthorn Bank, a Missouri banking corporation (“Hawthorn”), Lyon
County State Bank, a Kansas banking corporation (“Lyon”), and Carrollton Bank,
an Illinois corporation (“Carrollton”) (all of Parkside, CrossFirst, Page,
CrossFirst-Leawood, Peoples-State, First State-Larned, United, Macon, Peoples
Community, Blue Ridge, First Community, Guaranty, Alterra, Creston, Hawthorn,
Lyon, and Carrollton, each being hereinafter referred to individually as a
“Non-Voting Bank” and collectively as the “Non-Voting Banks”); and

 

4.              UMB is also hereinafter also sometimes referred to as “Agent”
when it acts in its capacity as Agent for the Banks.

 

2

--------------------------------------------------------------------------------


 

WHEREAS, Pioneer, Agent and certain of the Voting Banks entered into a Secured
Senior Lending Agreement among themselves originally dated as of June 12, 2009
which has subsequently been amended by various amendments numbered 1 through 35
which modified certain of the terms and added additional Voting Banks and
Non-Voting Banks (collectively “Banks”) (such Secured Senior Lending Agreement
as previously amended is hereinafter referred to as the “Agreement”); and

 

WHEREAS, Pioneer, the other Borrowers, Agent and each of the Banks desire to
further amend the Agreement by this Amendment so as to (i) permit the
declaration and payment of a one-time unrestricted dividend from the Borrowers
to MCFC, (ii) permit the reimbursement of actual costs associated with shared
services provided by MCFC, (iii) amend and modify certain Definitions used in
the Lending Agreement and related Loan Documents, (iv) make changes to the
interest rates charged in certain Notes executed after the Effective Date of
this Amendment, (v) make changes to the fees charged in the Master Services
Agreement and (vi) make changes in the forms of the Secured Amortizing Note, the
Secured Revolving Grid Note, the Master Services Agreement and the Lending
Agreement to effect the changes described above; and

 

WHEREAS, this Agreement may be amended in the manner described in this Amendment
upon the approval of the Voting Banks; and

 

WHEREAS, Pioneer, the other Borrowers, Agent and the Banks desire that
extensions of credit made after the Effective Date hereof by any of the Banks to
the Borrowers be subject to the terms and conditions of this Agreement as
amended by this Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements of the parties hereto
and for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:

 

3

--------------------------------------------------------------------------------


 

SECTION 1
CHANGES TO CERTAIN DEFINITIONS

 

All terms defined in the Agreement shall have the same meanings when used in
this Amendment as given to such terms in the Agreement except the following
words, terms or names shall have the meanings set forth in this section:

 

1.                                      New Definitions Added.  The following
new definitions shall be added in Section 1 entitled Definitions in alphabetical
order.

 

“Private” means The PrivateBank and Trust Company, an Illinois Banking
corporation.

 

“MidWest” means Bank MidWest, a division of NBH Bank, N.A.

 

2.                                      The Definitions for “Change of Control”
and “Voting Banks” contained in Section 1 entitled “Definitions” are hereby
deleted in their entirety and replaced with the following:

 

“Change of Control” shall mean any date after which any of the following is
true:  (i) Neither Thomas H. Holcom, Jr. nor Joseph Freeman serve (for reason
other than their deaths or disabilities) as Chief Executive Officer, President,
Chairman of the Board, or some other similar senior executive position that
constitutes the highest ranking officer position of Pioneer or any successor
thereto, (ii) MCFC does not own, directly or indirectly, all of the issued and
outstanding capital stock of Pioneer, or (iii) Pioneer does not own, directly or
indirectly, all of the outstanding equity interests of the Subsidiaries.”

 

“Voting Banks” means and includes UMB, Arvest, Commerce, FBM, Texas, BMO Harris,
First Citizens, BF, Citizens, Enterprise, Stifel, Sunflower, Blue Valley, ONB,
Sullivan Investment, Private and MidWest and any other banks or other

 

4

--------------------------------------------------------------------------------


 

lenders which are not banks but which have been approved by the Voting Banks to
become “Voting Banks” under the terms of this Agreement.”

 

SECTION 2
ADDITIONS, CONSENTS, WAIVERS, AND APPROVALS

 

(1)                                 Section 2.3 of the Lending Agreement
entitled “Note Pricing” is hereby deleted in its entirety and replaced with the
following:

 

“2.3.                      Note Pricing.  All Revolving Grid Notes shall bear
interest per annum at the prime rate of interest as reported from time to time
under “Money Rates” in the Wall Street Journal, adjusted daily; provided,
however, notwithstanding the foregoing, the minimum interest rate per annum
shall at all times be not less than four percent (4%), and, provided, further,
that the Borrowers shall have the right from time to time to increase such rate
of interest in response to changing market conditions so long as the rate of
interest on all existing Senior Debt which is payable to any Bank and which is
evidenced by a Revolving Grid Note is also increased to such new rate.

 

All Amortizing Notes or NV Notes shall bear interest per annum at a rate,
calculated by reference to data obtained from Bloomberg (or in the event
Bloomberg is unavailable for any reason, an equivalent data service recommended
by the Borrowers which is acceptable to the Required Banks), equal to the ninety
(90) day moving average rate of Treasury Notes with maturities specified at the
time of the extension of credit plus 270 basis points; provided, however,
notwithstanding the foregoing, the minimum interest rate per annum shall at all
times be not less than five and a quarter percent (5.25%), and, provided,
further, that the Borrowers shall have the right from time to time to increase
the number of basis points in response to

 

5

--------------------------------------------------------------------------------


 

changing market conditions so long as no increase in the number of basis points
is made within thirty (30) days following an extension of credit pursuant hereto
by any Bank which is evidenced by an Amortizing Note or NV Notes bearing an
interest rate calculated using a lower number of basis points.

 

Each Single Pay Term Note shall bear interest per annum at such rate as may be
agreed upon between the Borrowers and the Bank extending credit to be evidenced
by such Single Pay Term Note.”

 

(2)                                 Section 7.13 of the Lending Agreement
entitled “Transactions with Affiliates” is hereby deleted in its entirety and
replaced with the following:

 

“7.13                  Transactions with Affiliates.  The Borrowers will not
enter into or be a party to any material transaction or arrangement with any
affiliate (including, without limitation, the purchase from, sale to or exchange
of property with, or the rendering of any service by or for, any affiliate),
except in the ordinary course of business and pursuant to the reasonable
requirements of any such affiliate’s business and upon fair and reasonable terms
no less favorable to such Borrower or such affiliate than would be obtained in a
comparable arm’s-length transaction with a Person not an affiliate, provided
however, that the payment of dividends and fees and the reimbursement of any
expenses allowed by other provisions of the Lending Agreement or approved by
separate consents, approvals or waivers contained in Amendments to the Lending
Agreement which have been approved by the Required Banks shall not be deemed to
be in violation hereof.”

 

6

--------------------------------------------------------------------------------


 

(3)                                 Section 7.4 of the Lending Agreement
entitled “Redemptions / Guaranties / Advances / Issuances of Stock / Dividends”
is hereby deleted in its entirety and replaced with the following:

 

“7.4                         Redemptions/Guarantees/Advances/Issuance of
Stock/Dividends.  The Borrowers will not (i) without the prior written consent
of the Required Banks, make any distribution of assets to MCFC except
(a) payments of dividends declared in the ordinary course of business which do
not create the occurrence of an Event of Default hereunder and are in compliance
with the following limitations as of the date of payment of any such dividends:
(x) no dividends, cash or non-cash, may be paid if the Senior Debt/Net
Receivable Ratio is eighty percent (80%) or more; (y) if the Senior Debt/Net
Receivable Ratio is less than seventy-seven and one-half percent (77.5%) cash
dividends, subject to the fifty percent (50%) limitation set forth in
Section 6.15(ii) hereof may be paid; and (z) if the Senior Debt/Net Receivable
Ratio is seventy-seven and one-half percent (77.5%) or more but less than eighty
percent (80%), dividends may only be paid, subject to the fifty percent (50%)
limitation set forth in Section 6.15(ii) hereof, and which are, immediately upon
payment thereof, loaned to Pioneer as Subordinated Debt; and (b) payments of
interest on Subordinated Debt payable to MCFC prior to the declaration of an
Event of Default by the Agent nor will they purchase, redeem, retire or
otherwise acquire any shares of their equity interests or issue any shares of
their equity interests, or (ii) authorize or make any other distribution to any
stockholder, equity owner, subsidiary, affiliate or Person of any of the assets
or business of the Borrowers; or (iii) directly or indirectly make any capital
contribution to or purchase, redeem, acquire or retire any

 

7

--------------------------------------------------------------------------------


 

of the equity interests of the Borrowers or any subsidiary of any Borrower
(whether such interests are now or hereafter issued, outstanding or created; or
(iv) enter into any management agreement with any other Borrower or affiliate,
or (v) make or guarantee any loan or advance to any Person except to another
Borrower in an amount exceeding Fifty Thousand Dollars ($50,000) in the
aggregate except for reasonable compensation for services performed or expenses
incurred in the ordinary course of the Borrowers’ business, provided however,
that (a) the Borrowers may guaranty, loan, act as a surety or otherwise take
steps or incur obligations necessary to assist another Borrower in obtaining a
Lending License Bond permitted under this Agreement; (b) the Fifty Thousand
Dollars ($50,000) aggregate limit shall not apply to Lending License Bonds
permitted hereunder; and (c) the payment of dividends and fees and the
reimbursement of any expenses allowed by other provisions of the Lending
Agreement or approved by separate consents, approvals or waivers contained in
Amendments to the Lending Agreement which have been approved by the Required
Banks shall not be deemed to be in violation hereof.”

 

(4)                                 Section 7.5 of the Lending Agreement
entitled “Service Charges” is hereby deleted in its entirety and replaced with
the following:

 

“7.5                         Service Charges.  The Borrowers will not make any
payment to MCFC in any fiscal year for services performed or reasonable expenses
incurred in an aggregate amount greater than Seven Hundred Fifty Thousand
Dollars ($750,000); provided, however such amount may be increased on each
anniversary of this Agreement by a percentage amount equal to the percentage
increase in the

 

8

--------------------------------------------------------------------------------


 

Consumer Price Index published by United States Bureau of Labor for the calendar
year then most recently ended.

 

Subject to the restrictions and dollar limitations contained in this Agreement,
the Borrowers shall reimburse MCFC as required by the MCFC Expense Sharing
Agreement as amended from time to time in an amount equal to the actual cost
associated for shared services, time spent by officers and employees who are
providing such services to the Borrower.  A copy of the current Expense Sharing
Agreement is attached as Schedule B hereto and shall become Exhibit Z to this
Agreement.  These direct allocated amounts include shared services for Human
Resources, Information Technology, Corporate Finance, Corporate Tax, Corporate
Accounting, Risk Management and other appropriately related expenses, provided,
however, that the aggregate annual reimbursement (excluding the $750,000 annual
base fee as adjusted), shall not exceed $820,000 for the period of April 1, 2013
to September 30, 2013.  To the extent reimbursements are made based upon
estimates or other allocation methodologies that would lend themselves to update
for improved accuracy based on information after the allocation is made there
will be a periodic adjustment to actual amounts at least annually, provided,
however, that such total annual reimbursements for future years may not exceed
the $1,640,000 base reimbursement for the current fiscal year, plus seven
percent (7%) per annum thereafter.”

 

(5)                                 The Agent and the Required Banks do hereby
approve and consent to and do waive any right to declare an Event of Default as
a result of the Borrower’s payment of the following fees, dividends and amounts
of interest as described below:

 

9

--------------------------------------------------------------------------------


 

(a)                                 Notwithstanding the provisions contained in
Section 7.4 or any other provision of the Lending Agreement or the other
Transaction Documents, the Borrowers shall be permitted to declare and pay a
one-time, cash dividend to MCFC on or before Jun 30, 2013 in the maximum amount
of $20,000,000.00.

 

Notwithstanding the provision contained in Section 7.4 or any other provision of
the Lending Agreement or the other Transaction Documents, MCFC shall be
permitted to receive and retain the specific dividend described in section
(a) above and shall not be obligated to lend such dividend back to the Borrowers
as normally is required by Section 7.4 or the other Transaction Documents.  The
Borrowers shall be permitted to charge and receive the fees and reimbursements
as provided by the terms of the Third Amended and Restated Non-Recourse Loan
Sale and Master Services Agreement attached hereto as Schedule A (the “New
Master Services Agreement”).  The form of the New Master Services Agreement
shall be deemed approved by the Agent and the Required Banks by their execution
of this Amendment and such form of New Master Services Agreement shall supersede
and replace Exhibit V to the Lending Agreement.

 

(6)                                 As to all future Revolving Grid Notes and
Amortizing Notes executed after the Effective Date of This Amendment, the new
interest rates floors (as provided in Section 2.3 entitled “Note Pricing”) to be
charged after the Effective Date shall be at the levels provided in the amended
Section 2.3 contained in Section 2, Subsection 1 of this Amendment.

 

10

--------------------------------------------------------------------------------


 

(7)                                 The new form of the Secured Amortizing Note,
a copy of which is attached hereto as Schedule C, shall be deemed approved by
the Agent and the Required Banks by their execution of this Amendment and such
form of Secured Amortizing Note shall supercede and replace Exhibit A to the
Lending Agreement.

 

(8)                                 The new form of the Secured Revolving Grid
Note, a copy of which is attached hereto as Schedule D, shall be deemed approved
by the Agent and the Required Banks by their execution of this Amendment and
such form of Secured Revolving Grid Note shall supercede and replace Exhibit I
to the Lending Agreement.

 

SECTION 3
REAFFIRMATION OF REMAINDER OF AGREEMENT

 

All provisions of the Agreement except for those sections specifically modified
or added as described herein remain unchanged and the entire Agreement, as
amended, remains in full force and effect.  The proposed transaction described
herein does not and is not intended in any way to diminish or adversely affect
the collateral position of the Agent and the Banks.  Pioneer and the other
Borrowers hereby confirm that all Notes, documents evidencing or confirming the
grant of liens and security interests and all other related documents executed
pursuant to the Agreement, as amended by this Amendment, remain in full force
and effect.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

PIONEER FINANCIAL SERVICES, INC.

PIONEER FUNDING, INC.

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Laura V. Stack

 

Name:

Laura V. Stack

Title:

Treasurer

 

Title:

Secretary and Treasurer

 

 

 

 

 

 

 

 

 

 

PSLF, INC.

PIONEER SERVICES SALES FINANCE, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Laura V. Stack

 

Name:

Laura V. Stack

Title:

Treasurer

 

Title:

Secretary and Treasurer

 

 

 

 

 

 

 

 

 

 

FIRST BANK

ARVEST BANK

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Stephan Sainz

 

Name:

Cindy Nunley

Title:

Executive Vice-President

 

Title:

Senior Vice-President

 

 

 

 

 

 

 

 

 

 

BANCFIRST

FIRST CITIZENS BANK

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Mark C. Demos

 

Name:

Scott T. Conway

Title:

Senior Vice-President

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

UMB BANK, N.A., as a Bank and as Agent

BMO HARRIS BANK N.A.

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Douglas F. Page

 

Name:

Matt Mayer

Title:

Executive Vice-President

 

Title:

Vice President

 

12

--------------------------------------------------------------------------------


 

CITIZENS BANK & TRUST

COMMERCE BANK

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Kelley Wilcox

 

Name:

Aaron Siders

Title:

Senior Vice President, Commercial Banking

 

Title:

Vice-President

 

 

 

 

 

TEXAS CAPITAL BANK, N.A.

ENTERPRISE BANK AND TRUST

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Reed Allton

 

Name:

Linda Hanson

Title:

Executive Vice President

 

Title:

Regional President, Kansas City

 

 

 

 

 

BANK OF BLUE VALLEY

STIFEL BANK & TRUST

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Kevin Klamm

 

Name:

John Haffenreffer

Title:

Commercial Loan Officer

 

Title:

President

 

 

 

 

 

WILLIAM D. SULLIVAN FAMILY INVESTMENT GROUP, LLC

ONB BANK AND TRUST COMPANY

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

William D. Sullivan

 

Name:

Matt Adams

Title:

Manager

 

Title:

Senior Vice President, Commercial Loan Officer

 

 

 

 

 

SUNFLOWER BANK, N.A.

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Glynn Sheridan

 

Name:

David B. Vande Ven

Title:

President

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

BANK MIDWEST, A DIVISION OF NBH BANK, N.A.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Kevin E. Kramer

 

 

 

Title:

Executive Vice President

 

 

 

 

13

--------------------------------------------------------------------------------


 

SCHEDULE A

 

EXHIBIT V

 

MASTER SERVICES AGREEMENT

 

MIDCOUNTRY BANK, PIONEER MILITARY LENDING DIVISION

 

THIRD AMENDED AND RESTATED

 

NON-RECOURSE LOAN SALE AND MASTER SERVICES AGREEMENT

 

This Third Amended and Restated Loan Sale and Master Services Agreement (the
“Agreement”) is made between MidCountry Bank, through its Pioneer Military
Lending Division (“MidCountry Bank”), Pioneer Funding, Inc. (“Funding”) and the
other affiliated entities which are signatories hereto (Funding and such other
entities being collectively referred to as “Pioneer”) and UMB Bank, N.A.
(“Agent”) is made effective as of June 21, 2013 (the “Effective Date”).

 

1.                                      Overview

 

Agent is a party to that certain Secured Senior Lending Agreement dated as of
June 12, 2009, as amended (the “Lending Agreement”), between Pioneer, Agent, and
certain other lenders pursuant to which Agent and the other lenders have agreed
to provide financing to Pioneer to finance acquisition of consumer loans made to
military personnel.  This Agreement is an Exhibit to the Lending Agreement and
is executed in connection therewith and it states the terms and conditions by
which MidCountry Bank, WITHOUT RECOURSE to MidCountry Bank, will sell such
consumer loans, to Funding and provide various services to Pioneer, including
consumer loan servicing and retail installment contract servicing (collectively,
the “Services”).  This Agreement is intended to cover any and all Services
requested by Pioneer and provided by MidCountry Bank during the term

 

14

--------------------------------------------------------------------------------


 

of this Agreement.  Defined terms used herein, but not otherwise defined herein
shall have the meanings given to them in the Lending Agreement.

 

2.                                      Term of Agreement; Termination

 

(a)                                 The term of this Agreement will begin on the
Effective Date and, unless terminated as provided herein, will expire five years
later; provided, however, on each anniversary of the Effective Date, the term
hereof shall be extended automatically for an additional one-year period.

 

(b)                                 Any party may terminate this Agreement upon
not less than one hundred eighty (180) days advance written notice to the other
parties.  Any termination of this Agreement will not affect the obligation to
pay for Services actually provided during the remainder of the term.

 

(c)                                  MidCountry Bank may also terminate this
Agreement or suspend service upon thirty (30) days notice to Pioneer and to
Agent, or its successor as Agent under the Lending Agreement in the event of
(i) a payment default by Pioneer, or (ii) Pioneer’s breach or failure to
materially comply with any other obligation of Pioneer under this Agreement and
such breach or failure is not cured within thirty (30) days after receipt of
written notice of the same.

 

(d)                                 Pioneer may also terminate this Agreement if
MidCountry Bank breaches any material term or condition of this Agreement and
fails to cure such breach within thirty (30) days after receipt of written
notice of same to the other parties hereto.

 

(e)                                  Notwithstanding anything stated in this
Agreement to the contrary, the Agent may also terminate this Agreement at any
time upon written notice thereof to MidCountry Bank and Pioneer, (i) in the
event MidCountry Bank or MCFC is closed for any reason or is made the subject of
a bankruptcy, conservatorship, receivership or similar proceeding or

 

15

--------------------------------------------------------------------------------


 

control of which is otherwise taken over by any government regulatory authority,
(ii) military consumer loans will no longer be purchased by Pioneer from
MidCountry Bank or (iii) ownership of MidCountry Bank is transferred to an owner
which is not reasonably acceptable to the Agent and the Required Banks.

 

3.                                      Sale of Loans

 

MidCountry Bank will, WITHOUT RECOURSE to MidCountry Bank, originate for sale,
to Funding military consumer loans (the “Loans”) made by MidCountry Bank in the
ordinary course of business as previously conducted by Pioneer, and in
accordance with (i) MidCountry Bank’s lending policy, and (ii) the continuing
lending guidelines of Pioneer, as both may be amended from time to time. 
Funding will have the exclusive right to purchase, WITHOUT RECOURSE to
MidCountry Bank, all of such Loans offered for sale by MidCountry Bank, and
payment for such Loans shall be settled on a daily basis or on such other
periodic basis as the parties may from time to time determine.  All Loan sales
will be upon fair and reasonable terms no less favorable to Pioneer than would
be obtained in a comparable arm’s-length transaction with a third party that is
not an affiliate of MidCountry Bank.  MidCountry Bank may also originate for its
own account loans which are not deemed to be military consumer loans made in the
ordinary course of business as previously conducted by Pioneer.

 

4.                                      Delivery of Services

 

During the term of this Agreement, MidCountry Bank shall provide to Pioneer or
Agent all of the Services, as more fully described in Exhibit A attached hereto
and made a part hereof.  Pioneer agrees to accept and pay for the Services and
for any additional Services which may be requested by Pioneer or Agent and
provided pursuant to amendments to this Agreement.

 

16

--------------------------------------------------------------------------------


 

5.                                      Fees and Payment

 

Pioneer will pay all fees due pursuant to Exhibit A as provided therein.  Other
Services may be billed on a monthly or other periodic basis.  Any payment not
received by MidCountry Bank within five (5) business days of its due date will
accrue interest at a rate of one and one-half percent (1.5%) per month, or the
highest rate allowed by applicable law, whichever is lower.  Pioneer will be
responsible for and will pay all taxes and similar fees now in force or enacted
in the future imposed on the delivery of Services.

 

6.                                      Duties of MidCountry Bank

 

MidCountry Bank will provide all of the Services in accordance with all
applicable laws and regulations and such standards of service as generally
prevail in the financial services industry.  MidCountry Bank shall indemnify
Pioneer and Agent and hold Pioneer and Agent harmless from and against any and
all liability, damages, and costs, including reasonable attorney fees, resulting
from MidCountry Bank’s failure to comply with the provisions of this Agreement.

 

7.                                      Other Benefits to Certain Parties

 

In further consideration of the mutual benefits to MidCountry Bank and Pioneer
under this Agreement:

 

(a)                                 Pioneer hereby grants MidCountry Bank for
the period ending upon termination of this Agreement, unless otherwise extended
as provided herein, (i) the non-exclusive rights to use the intellectual
properties, including trade names and service marks, of Pioneer, and (ii) the
right to use the Daybreak system or such other system or systems as may be in
use by MidCountry Bank from time to time and all hardware and software
associated with it.  Notwithstanding the foregoing, Pioneer shall retain all
ownership rights.

 

17

--------------------------------------------------------------------------------


 

(b)                                 During the term hereof, Pioneer hereby
grants to MidCountry Bank the right to market additional products and services
to Pioneer’s borrowers.  Pioneer shall retain all other borrower relationship
rights.

 

8.                                      Rights of Agent under Lending Agreement
Upon Termination

 

Following the occurrence of an Event of Default under the Lending Agreement
which is not cured within the applicable cure period, if any, following notice
as provided in the Lending Agreement, should any Senior Debt then be
outstanding, MidCountry Bank agrees for itself and its successors and assigns,
that upon the written request of the Agent, MidCountry Bank, will to the extent
not in violation of applicable law or regulations, perform the following
services:

 

(a)                                 perform loan maintenance and collection
services, on all Customer Notes securing Senior Debt for the Agent for a service
charge equal to one hundred ten percent (110%) of MidCountry Bank’s actual cost
of providing such services as the Agent may request, for the period commencing
upon the date requested by the Agent and ending on the earlier of (i) when all
of the Customer Notes owned by Pioneer have been collected; (ii) collection
efforts for such Customer Notes have been terminated at the direction of the
Required Banks or (iii) the Agent, at the direction of the Required Banks, gives
a written notice of termination to MidCountry Bank and Pioneer.  Upon request
from time to time by the Agent, but in no event not more than once in every
twelve (12) month period commencing upon the date MidCountry Bank begins
performing services under the Lending Agreement for the Agent, MidCountry Bank
shall, upon the request of the Agent, provide the Agent with such information as
it may reasonably request to determine the basis upon which MidCountry Bank has
calculated its actual cost of providing services to the Agent under the Lending
Agreement.

 

18

--------------------------------------------------------------------------------


 

(b)                                 transfer possession and use of the Daybreak
system, or other system or systems being used by MidCountry Bank if the Daybreak
system is not then in use, and all hardware and software associated with it and
all documents, instruments and records pertaining to outstanding notes securing
payment of Senior Debt to the Agent or its designee at the expense of the Agent,
and allow the Agent to employ or otherwise use the services of all of MidCountry
Bank’s employees working in the Pioneer Military Lending Division of MidCountry
Bank and which are reasonably necessary, in the judgment of the Agent, to
service and collect outstanding notes securing payment of Senior Debt to be
employed by the Agent or its designee; and/or

 

(c)                                  cooperate with the Agent to the extent
reasonably requested in the sale or transfer of all or any part of the
outstanding Customer Notes securing payment of Senior Debt to one or more third
parties.  For purposes of Section 11.2(ii) of the Lending Agreement, Pioneer
hereby agrees that any and all rights given to MidCountry Bank in
Section 7(a) of this Agreement shall be given to the Agent, or its designee
including MidCountry Bank, for a period extending until all Customer Notes
securing payment of Senior Debt have been collected or, in the judgment of the
Agent, be deemed to be uncollectible.

 

If MidCountry Bank performs loan maintenance and collection services at the
request of the Agent pursuant to Section 11.2(ii) of the Lending Agreement,
MidCountry Bank hereby agrees that the Agent shall have the same indemnity
protection which is provided to Pioneer in Section 6 of this Agreement and the
fees set forth in Exhibit A attached hereto shall not apply.  The foregoing
provisions shall apply and not be affected by the termination of this Agreement.

 

19

--------------------------------------------------------------------------------


 

If the Agent elects to proceed pursuant to Section 11.2(ii) of the Lending
Agreement, MidCountry Bank shall have no obligation to maintain the Daybreak
system, or other system or systems being used by MidCountry Bank if the Daybreak
system is not then in use, and hardware, software, documents, or instruments
associated with it after such one (1) year period or such shorter period if the
Agent selects a shorter period, unless otherwise agreed in writing between
MidCountry Bank and the Agent.  MidCountry Bank agrees to cooperate with the
Agent to effect a smooth transition of such services and the Daybreak system, or
other system or systems being used by MidCountry Bank if the Daybreak system is
not then in use and related items described in the immediately preceding
sentence to the Agent or its designee at the end of the period described in the
immediately preceding sentence.

 

9.                                      Amendments

 

This Agreement may not be amended except in writing with the written consent of
MidCountry Bank, Pioneer and Agent or its successor as Agent under the Lending
Agreement and the Required Banks.

 

10.                               Miscellaneous

 

MidCountry Bank shall not be deemed to be in default of any provision of this
Agreement or be liable for any delay, failure of performance or interruption of
the provision of Services to Pioneer or Agent resulting solely from any event of
force majeure.  This Agreement is made under and will be governed by and
construed in accordance with the laws of the State of Nevada and applicable
federal laws and regulations.  Exclusive venue for all disputes arising out of
or relating to this Agreement shall be the state and federal courts in Nevada
and each party irrevocably consents to such personal jurisdictions and waives
all objections thereto.  The waiver of any breach or default of this Agreement
will not constitute a waiver of any subsequent breach or default, and will not
act to amend or negate the rights of the waiving party.  No party may sell,
assign or transfer its rights or

 

20

--------------------------------------------------------------------------------


 

delegate its duties under this Agreement either in whole or in part without the
prior written consent of the other parties, and any attempted assignment or
delegation without such consent will be void; provided, however, if MidCountry
Bank is performing Services for the Agent pursuant to Section 8 hereof, the
Agent, upon prior notice to MidCountry Bank and Pioneer, may assign all of its
rights hereunder to any person or entity at the direction of the Required Banks
(as such term is defined in the Lending Agreement) and upon any such assignment
the assignee will be entitled to all of the rights previously provided to the
Agent hereunder.  All notices, demands, requests or other communications
required or permitted under this Agreement shall be deemed given when delivered
personally to the last known address of each party hereto, sent by facsimile to
the last known address of each party hereto upon confirmation, sent and received
by return receipt e-mail to the last known address of each party hereto, or upon
receipt of delivery to the last known address of each party hereto of overnight
mail.  MidCountry Bank, Pioneer and Agent are independent contractors and this
Agreement will not establish any relationship of partnership, joint venture,
employment, franchise or agency between MidCountry Bank, Pioneer or Agent.  None
of MidCountry Bank, Pioneer or Agent will have any power to bind the other or
incur obligations on another’s behalf without the other’s prior written consent,
except as otherwise expressly provided herein. Except as expressly provided in
this Agreement, this Agreement may be changed only by a written document signed
by authorized representatives of MidCountry Bank, Pioneer and Agent.

 

This Agreement amends and restates in its entirety those certain Loan Sale and
Master Services Agreements dated June 1, 2007, June 12, 2009 and July 19, 2011,
as previously amended.

 

[SIGNATURE PAGE TO FOLLOW]

 

21

--------------------------------------------------------------------------------


 

The authorized officers of MidCountry Bank, Pioneer and the Agent hereby execute
this Agreement as of the Effective Date.

 

 

MIDCOUNTRY BANK, BY AND THROUGH ITS PIONEER MILITARY LENDING DIVISION

UMB BANK, N.A., AS AGENT

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

PIONEER FINANCIAL SERVICES, INC.

 

PIONEER SERVICES SALES FINANCE, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

PSLF, INC.

 

PIONEER FUNDING, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

22

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Fees for Services

 

Phase I

 

For the period April 1, 2013 to March 31, 2014

 

1.                          Annual Relationship Fee

 

An annual fee of $33.86 for each loan and retail installment contract in the
Customer’s portfolio on the last day of each fiscal year.  The fee is intended
to fairly reimburse the Bank for the costs associated with maintaining its
customers’ relationships and it will be paid in equal monthly installments
beginning on the 5th day after the Effective Date and on the 5th business day of
each month thereafter.  The fee for the partial first year will be prorated and
based on the Customer’s portfolio on the day before the Effective Date.  This
fee  may be adjusted annually on the basis of the annual increase or decrease in
the Consumer Price Index.

 

2.                          Loan Origination Reimbursement Fee

 

A fee of $30.00 for each loan (not including retail installment contracts)
originated by the Bank and purchased by Funding.  The fee is intended to fairly
reimburse the Bank for the costs associated with its loan organization expenses
and it will be paid at the time of loan purchase.  This fee may be adjusted
annually on the basis of the annual increase or decrease in the Bank’s FAS 91
cost analysis.

 

3.                          Servicing Fee

 

A servicing fee in an amount equal to 8.14% of the outstanding principal balance
of the Customers’ Loans serviced as of the last day of  the prior month end. 
The fee will be paid on or before the 5th business day of the following month. 
The Bank will retain certain ancillary product revenue, including late charges
and NSF fees.  This fee may be adjusted annually on the basis of the annual
increase or decrease in the Consumer Price Index.

 

23

--------------------------------------------------------------------------------


 

Phase II

 

For the period after April 1, 2014

 

1.                          Loan Origination Reimbursement Fee

 

A fee of $30.00 for each loan (not including retail installment contracts)
originated by the Bank and purchased by Funding.  The fee is intended to fairly
reimburse the Bank for the costs associated with its loan organization expenses
and it will be paid at the time of loan purchase.  This fee may be adjusted
annually on the basis of the annual increase or decrease in the Bank’s FAS 91
cost analysis.

 

2.                                      Annual Base Fee

 

An annual fee of $500,000 will be paid to the Bank in twelve (12) equal monthly
installments each due on or before the 5th business day of each month of the
year. This fee is intended to fairly reimburse the Bank for the servicing costs
associated with maintaining its customers’ relationships.  The fee for the
partial first year will be prorated starting on March 31, 2014.  This fee may be
adjusted annually on the basis of the annual increase or decrease in the
Consumer Price Index.

 

3.                          Servicing Fee

 

A servicing fee in an amount equal to 5.14% of the outstanding principal balance
of the Customers’ Loans serviced as of the last day of each fiscal month.  The
fee will be paid on or before the 5th business day of the following month.  The
Bank will retain a portion of ancillary product revenue, including late charges
and NSF fees.  This fee may be adjusted annually on the basis of the annual
increase or decrease in the Consumer Price Index.

 

4.                          Special Services Fee

 

A monthly fee shall be paid to the Bank for services rendered in specific areas
that are not included in the Loan Sale and Master Services Agreement at a rate
of 125% of cost based on the cost of such services as determined in the prior
year fiscal year end unless the cost of such services have

 

24

--------------------------------------------------------------------------------


 

materially changed since the prior fiscal year end.  Examples of these costs 
may include but are not limited to Loan Production Office Management, special
collections strategies, special marketing campaigns.

 

25

--------------------------------------------------------------------------------


 

SCHEDULE B

 

EXHIBIT Y

 

Expense Sharing Agreement

 

This EXPENSE SHARING AGREEMENT (this “Agreement”) is made between MidCountry
Financial Corp. (“MCFC”) and its subsidiaries MidCountry Bank and its
subsidiaries (collectively, the “Bank”), Pioneer Financial Services, Inc. and
its subsidiaries (collectively, “PFS”) and Heights Finance Holding Co. and its
subsidiaries (collectively, “Heights”) and the other affiliated entities which
are signatories hereto (Bank, PFS, Heights and such other entities collectively,
the “Subsidiaries”) is made effective as of June 21, 2013 (the “Effective
Date”).  MCFC and the Subsidiaries are referred to collectively as the “Parties”
and individually as a “Party.”

 

1.                                      OBJECTIVES

 

The purpose of this Agreement is to document the agreement among MCFC and the
Subsidiaries regarding the sharing of expenses among the Parties and the
reimbursement to be paid to MCFC by its subsidiaries to compensate MCFC for time
spent by its officers and team members in providing services to the Subsidiaries
as well as services provided by the Subsidiaries to each other.

 

2.                                      EXPENSE SHARING METHODOLOGY

 

MCFC provides support services to the Subsidiaries and the Subsidiaries provide
services to MCFC and to each other.  Three reimbursement methods are used for
expenses, including:

 

(a)                                 Direct Expenses.  Direct expenses incurred
by MCFC or any of the Subsidiaries will be borne by the Party or Parties that
incurred the expense and/or benefited from goods and/or services attributable to
such expense.  Direct expenses are expenses that can be specifically identified
to a Party, yet are paid centrally, usually at the MCFC level.  Direct expenses
will be charged to the appropriate Party at the time the expense is paid or
incurred.  For example, external audit expenses, payroll expenses, and other
similar directly charged expenses are considered direct expenses.  These
expenses are generally paid through the monthly intercompany transaction process
for reimbursement/expense.

 

(b)                                 Direct Cost Allocations.  Direct cost
allocations are expenses that are incurred for the benefit of MCFC or the
Subsidiaries that are not direct expenses.  They are considered cost
reimbursements and will be based on the estimated use of services using a
reliable indicator of such cost (e.g., hours spent based on historical
information, number of tax returns prepared, headcount, space utilized, etc.). 
Since exact costs may not be able to be determined at the time of the
reimbursement or at the time budgets are prepared, costs will be allocated based
on the most accurate information available with an emphasis on fairness and
accuracy, and based on what reasonable third parties would agree is a reasonable
cost allocation of mutually borne costs. For example, internal audit expenses,
which would be charged to the Subsidiaries based on hours of time incurred on
that Party’s behalf, are considered direct cost allocations.

 

26

--------------------------------------------------------------------------------


 

(c)                                  Indirect Cost Allocations.  The indirect
cost allocation represents a reimbursement of the expenses incurred for the
benefit of all the Parties and are not specifically identifiable with an
allocation methodology.  For example, corporate legal expenses and executive
expenses are considered indirect cost allocation items.  The indirect cost
allocations will be allocated to the Subsidiaries based on relative investment
at the time of each true up calculation.

 

(d)                                 Non-reimbursable Expenses.  Certain expenses
incurred by MCFC will not result in reimbursement or allocation to
subsidiaries.  Non-reimbursable expenses include, but are not limited to:

 

(i)                                     Interest expense;

(ii)                                  Dividends declared or paid;

(iii)                               Aircraft costs;

(iv)                              Costs associated with capital offerings;

(v)                                 Costs related to items that reimbursement is
not permitted or discouraged under applicable regulations; and

(vi)                              Other costs that can be segregated from
subsidiary activity or cannot be logically allocated to subsidiary activity, or
are related to those activities discussed immediately above.

 

(e)                                  True-up of Estimated Expenses.  To the
extent appropriate and reasonable, and to the extent reimbursements are made
based upon estimates or other allocation methodologies that would lend
themselves to update for improved accuracy, and based on additional information
obtained after the allocation is made, there will be a periodic true-up of the
expenses.  This true-up will occur on a quarterly basis.  Each month, MCFC will
request reimbursement for certain expenses incurred based on budgeted amounts. 
The quarterly true-up will take place mid-quarter, based on the previous three
months actual results.  For example, MCFC would settle in March based on
December, January and February actuals.  Thus, in any one quarter there would
only be one month of estimated reimbursement reported based on budgeted
amounts.  This calculation can result in either a reduction or increase in the
scheduled reimbursement amount.

 

(f)                                   Limits on Fees, Allocations and Direct
Expenses.  None of the Parties will allocate, pay or reimburse fees or expenses,
or accept payment thereof, in amounts which exceed the maximum amounts, if any,
permitted to be allocated, reimbursed or paid by such Party’s lending agreements
with its senior or secured lender (a “Senior Lending Agreement”).

 

3.                                      MCFC SERVICES

 

(a)                                 Services.  The services provided by MCFC and
reimbursed by direct cost allocation will not be in excess of the expense
charged by a third party to provide similar services.  In order to ensure the
expense for these services does not exceed the expense of a third party, MCFC
will monitor compensation and overhead costs for the individuals providing such
services compared to the current job market through compensation surveys, as
well as utilizing third party cost comparisons for non-compensation related
expenses.  When appropriate, MCFC and/or the Subsidiaries will solicit third
party bids to support the expense reimbursements and the market

 

27

--------------------------------------------------------------------------------


 

comparability.  Finally, as part of the annual budgeting process the Parties
will review the cost structures and allocation methodologies to ensure that the
Bank is not treated less favorably than the non-Bank affiliates, and the expense
reimbursements of the Bank are not in excess of the market value for similar
services.  This can include the use of third parties as well as internal
valuation analysis.

 

Services provided by MCFC will include but are not limited to:

 

(i)                                     Strategic planning guidance and
execution;

(ii)                                  Oversight over the loan and lease
portfolios to include operational credit risk management, loan underwriting
review, loan approval in certain circumstances and portfolio management;

(iii)                               Loan review services;

(iv)                              Internal audit services;

(v)                                 Risk management services;

(vi)                              SOX compliance services;

(vii)                           Regulatory compliance support, monitoring and
training;

(viii)                        Tax department services;

(ix)                              Information technology services;

(x)                                 Legal services;

(xi)                              Mergers and acquisition support services;

(xii)                           Oversight of administrative and operational
responsibilities and organization that benefit from a centralized approach for
the Parties, including Information Technology and Human Resources; and

(xiii)                        Financial management oversight to include
investment and pricing strategies, financial reporting, coordination of external
audit activities, accounting research and other accounting activities.

 

(b)                                 Responsibility Centers.  MCFC is organized
into responsibility centers (“RCs”) to facilitate the tracking and the
allocation of expenses among the Subsidiaries.  MCFC assesses a scheduled
monthly reimbursement that includes compensation costs for the identified team
members and certain other non-interest expenses.  These costs and expenses will
generally be described as directly allocated costs.  The RCs subject to direct
cost allocation include:

 

(i)                                    Human Resources.  Human Resources
administers the payroll system, health insurance plans, performance appraisal
system, incentive compensation plan, long-term incentive plan, team member
relations, and training programs for the Parties.  The allocation methodology
used for their reimbursement is headcount.  Human Resources expenses are
generally directly related to the number of team members, thus this allocation
method is deemed the most accurate and supportable.

 

(ii)                                Information Technology (IT).  IT provides
oversight of the Parties’ technology plans.  This includes strategic planning,
system standardization and information security, as well as management of the
Subsidiaries’ IT managers.  The expense reimbursement methodology is based on
estimated costs incurred by the applicable Party.

 

28

--------------------------------------------------------------------------------


 

(iii)                            Corporate Finance.  Corporate Finance provides
oversight of the budgeting and forecasting processes, investment portfolio
management assistance, valuation analysis (including goodwill impairment), stock
valuations, acquisition research, financial modeling and assistance with valuing
transactions.  The expense reimbursement methodology is based on estimated time
spent and costs incurred by the applicable Party.

 

(iv)                             Corporate Tax.  Corporate Tax provides tax
planning, research and tax accounting assistance for the Parties, as well as
coordinates the preparation of the federal and state income tax returns,
prepares estimated tax payments, and calculates the entity-wide and subsidiary
level tax provisions.  The allocation methodology utilized for the expense
reimbursement is based on the percentage of time spent on preparing the
applicable Party’s income tax returns.

 

(v)                                 Corporate Accounting.  Corporate Accounting
assists in accounting research, including regulatory and financial reporting,
coordinates the external audits, prepares the financials for the board of
directors, coordinates consistent accounting treatment among the Parties, and
assists with accounting for transactions.  The expense reimbursement methodology
is based on estimated time spent and costs incurred by applicable Party.

 

(vi)                             Risk Management.  Risk management coordinates
Loan Review, and Compliance for each Party.  They also coordinate risk
assessments and oversee SOX compliance and related internal control assessments
and best practice improvements.  The expense reimbursement method is based on
number of hours incurred by the applicable Party.

 

(vii)                         Internal Audit.  Internal audit provides internal
audit services for the Parties.  The expense reimbursement method is based on
number of hours incurred by the applicable Party.

 

(viii)                     Loan Review.  Loan review provides loan and lease
review services for the Parties.  The expense reimbursement method is based on
number of hours incurred by the applicable Party.

 

(ix)                             Compliance.  Compliance provides regulatory
compliance services for the Parties.  The expense reimbursement method is based
on number of hours incurred by the applicable Party.

 

(c)                                  Indirect Cost Allocations.  The indirect
cost allocation described in Section 2(c) above is calculated based on MCFC’s
relative investment, at the time the calculation is performed, in the
Subsidiaries and includes a part of the expenses allocated to MCFC through the
direct cost allocations as well as the Executive and Legal RC level expenses. 
The services provided include strategic planning, legal services and oversight
of general corporate matters, as well as management and oversight of the
services provided and reimbursed through the direct cost allocations.  For the
detailed calculations of the indirect cost allocation, see Schedule A attached
hereto, which provides the direct cost allocations and the indirect cost
allocation utilized for budget purposes.  No Party to this Agreement shall pay
or receive any indirect cost allocation in an amount which would violate, or
exceed the maximum amount permitted to be paid under, the terms of such Party’s
Senior Lending Agreement.

 

29

--------------------------------------------------------------------------------


 

4.             SUBSIDIARY SERVICES

 

Subsidiaries provide services to MCFC as well as to the other Subsidiaries. 
These services may include rental of office space, IT support and servicing of
loans and leases, as well as other services that are in their normal and
customary course of business.  The reimbursement methodology for the expenses is
generally as follows:

 

(a)           Rent.  Rent is based on physical space used (or requested) by
department in each Subsidiary facility.  Common areas are allocated and added in
to arrive at a total allocation percent that is applied against all of the
related facility expense items.  These expense items may include, but are not
limited to:  rent, leasehold depreciation, maintenance, utilities, real estate
taxes, janitorial, service contracts, leased equipment, wide area network
expenses, office and printing supplies, telephone costs, and postage.  The
expenses are reimbursed based on actual expenses incurred or estimated to be
incurred on a monthly basis.

 

(b)           IT Expense.  The IT expense allocation percentage is based on the
ratio of full time employees (“FTEs”) per Party serviced to total FTEs serviced
by the IT Department.  The expense items may include, but are not limited to: 
compensation and benefits for related personnel, maintenance supplies,
utilities, real estate taxes, rent, depreciation (FF&E only), janitorial,
communications expense, hardware and software service contracts, and wide area
network expenses.  These expenses are reimbursed monthly based on budgeted
numbers.  The quarterly true-up of estimated expenses process will also occur
regarding these expenses as outlined above.

 

(c)           Servicing of Loans and Leases.  The servicing of loans and leases
is reimbursed according to a servicing agreement negotiated between the Bank and
the respective Party.  Each servicing agreement is negotiated at arms-length,
and at renewal, a third party and/or internal analysis for a fair value opinion
regarding the terms of the services is provided.  The internal analysis, if
used, utilizes the same methodology as the third party analysis and is
externally comparable.

 

(d)           Compensation and Benefits.  The compensation of officers of the
Subsidiaries that provide services to MCFC is reimbursed based on the number of
hours spent on MCFC business.   Compensation of Subsidiary team members that
provide services to other Subsidiaries is generally covered in the respective
servicing agreements.

 

5.             MISCELLANEOUS

 

(a)           Term.  The term of this Agreement will begin on the Effective
Date.  This Agreement will be reviewed and a one-year extension will be
approved, subject to amendment, by the Boards of Directors of MCFC and the Bank
on an annual basis.

 

(b)           Entire Agreement.  This Agreement contains the entire
understanding of the Parties with respect to expense sharing.  No alteration,
amendment or modification shall be valid unless made by instrument signed in
writing by an authorized officer of each Party.

 

30

--------------------------------------------------------------------------------


 

(c)           Successors and Assigns.  This Agreement shall be binding on and
inure to the benefit of each Party and its respective successors and assigns, to
the extent it is not contrary to the laws of any jurisdiction that governs any
of the Parties.

 

(d)           Third Party Beneficiaries.  This Agreement is not intended to
benefit any person other than the Parties hereto and each of their respective
successors and assigns.

 

(e)           Governing Law.  This Agreement shall be governed by, interpreted
and enforced in accordance with the laws of the State of Georgia (without regard
to conflict of laws principles under which the laws of another state may apply).

 

(f)            Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

(g)           Headings.  The descriptive headings of the paragraphs of this
Agreement are inserted for convenience only and shall not constitute a part
hereof.

 

(h)           Notice.  Any notice or other communication required or permitted
under this Agreement shall be in writing.  Any such notice or communication
shall be effective and be deemed to have been given as of the date delivered or
mailed, as the case may be.

 

[Signatures on following page.]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have entered into this Agreement on the
date as set forth above.

 

MidCountry Financial Corp.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

MidCountry Bank

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Pioneer Financial Services, Inc.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Heights Finance Holding Co.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

MidCountry Holding, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Macon Transportation, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

32

--------------------------------------------------------------------------------


 

SCHEDULE C

 

EXHIBIT A

 

SECURED AMORTIZING NOTE

 

PIONEER FINANCIAL SERVICES, INC.

 

AND CERTAIN SUBSIDIARIES

 

SENIOR NOTE

 

$                            and interest

                      ,                      

 

FOR VALUE RECEIVED, each of the undersigned, jointly and severally, promise to
pay                              (“Bank”) at its main office, or to its order,
the principal sum of                              Dollars, together with
interest on the unpaid principal balance from the date of this note until paid,
at the rate of                              percent per annum.  This note shall
be payable as follows: (i) For the period commencing with the date of this note
and extending to                             , accrued interest only is payable
monthly at the above rate, on the 10th day of each month, and (ii) for the
period commencing                             , principal and interest shall be
payable, in                              consecutive monthly installments of
                             Dollars ($                            ) each, the
first to become due on                              and on the 10th day of each
month thereafter until the indebtedness evidenced by this note is fully paid;
provided, however, the final maturity date of this note shall be
                            .  Any amount not paid when due shall thereafter
bear interest until paid at the rate herein before specified, plus two percent
per annum.  Unless Bank, in its sole discretion, may from time to time otherwise
direct, all payments shall be applied first to payment of accrued interest, and
then to reduction of the principal sum due hereunder.  Interest hereunder shall
be computed on the basis of days elapsed and assuming a 360-day year.

 

33

--------------------------------------------------------------------------------


 

Unless otherwise defined herein, all terms defined or referenced in that certain
Secured Senior Lending Agreement dated as of June 12, 2009 (the “Lending
Agreement”) among each of the undersigned, the Banks, and certain other
financial institutions, will have the same meanings herein as therein.

 

NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY
NON-VOTING BANK (AS DEFINED IN THE LENDING AGREEMENT) GRANT ANY PARTICIPATION
INTEREST IN THIS NOTE OR IN ANY OTHER OBLIGATION OF THE UNDERSIGNED BORROWERS TO
ANY OTHER LENDER.

 

This Note is the “Note” referred to in the “Credit Facility Letter” dated
                            ,                             , and is one of the
Amortizing Notes referred to in the Lending Agreement, reference to which is
made for a complete statement of all terms and conditions applicable to this
Note which are hereby incorporated by reference.  Payment of this Note is
secured by the Collateral as defined in the Lending Agreement.

 

34

--------------------------------------------------------------------------------


 

The makers, endorsers, sureties and all other persons who may become liable for
all or any part of this obligation severally waive presentment for payment,
protest and notice of nonpayment.  Said parties consent to any extension of time
(whether one or more) of payment hereof, release of all or any part of the
security for the payment hereof or release of any party liable for the payment
of this obligation.  Any such extension or release may be made without notice to
any such party and without discharging such party’s liability hereunder.

 

 

PIONEER FUNDING, INC., a Nevada

 

PIONEER FINANCIAL SERVICES, INC.

Corporation (“Maker”)

 

a Missouri Corporation (“Maker”)

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

4700 Belleview, Suite 300

 

 

 

Kansas City, MO 64112

 

 

 

Tax Identification No. 44-0607504

 

 

 

PSLF, INC., a Missouri corporation

 

PIONEER SERVICES SALE FINANCE, INC.,

(“Maker”)

 

a Nevada Corporation (“Maker”)

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

35

--------------------------------------------------------------------------------


 

SCHEDULE D

 

EXHIBIT I

 

SECURED REVOLVING GRID NOTE

 

PIONEER FINANCIAL SERVICES, INC.
and certain subsidiaries

 

senior note

 

$                             and interest

                      ,                      

 

ON DEMAND, for value received, each of the undersigned jointly and severally,
promise to pay to                              (hereinafter called “Bank”) or to
its order at its main office, the principal amount of
                             Dollars ($                            ) or such
other lesser amount as shall be noted on the Schedule of Disbursements and
Payments of Principal included herein or attached hereto pursuant to the
authority set forth herein, together with interest on the unpaid principal
balance hereof from time to time outstanding from date(s) of
disbursement(s) until paid, at the prime rate of interest as reported from time
to time under Money Rates in The Wall Street Journal, adjusted daily; provided,
however, notwithstanding the foregoing, the minimum interest rate per annum
shall at all times be not less than Four Percent (4%) with all interest
calculated and payable monthly in arrears on the tenth (10th) day of each month,
based on the prior month-end balance.  Unless Bank, in its sole discretion, may
from time to time otherwise direct, all payments shall be applied first to
payment of accrued interest, and then to reduction of the principal amount due
hereunder.  This note shall bear interest after maturity, whether by reason of
acceleration or otherwise, at a rate of interest equal to two percent (2%) in
excess of the rate stated above until paid in full, and such interest shall be
compounded annually if not paid annually.  Any part of the outstanding principal
balance hereof may be paid prior to maturity and if less than the full amount
due hereunder is paid, the undersigned may from time to time until maturity
receive, but the Bank has no commitment to make, further

 

36

--------------------------------------------------------------------------------


 

disbursements hereunder; provided, however, the aggregate amount of all
principal amounts outstanding hereunder shall at no time exceed the face amount
of this Note; and provided further, that each and every disbursement made under
this Secured Revolving Grid Note shall be at the Bank’s sole discretion.  In the
event the undersigned pays any part of the principal balance hereof prior to
maturity or, in accordance with the terms hereof and receives any additional
disbursements of principal hereunder, the principal amount due hereunder shall
presumptively be the last amount stated to be the Unpaid Principal Balance of
Note on the Schedule of Disbursements and Payments of Principal, and the
undersigned hereby authorize(s) the Bank to make notations on the Schedule of
Disbursements and Payments of Principal (or Bank’s computer-generated grid) from
time to time to evidence payments and disbursements hereunder.

 

Interest hereunder shall be computed on the basis of days elapsed and assuming a
360-day year.

 

Unless otherwise defined herein, all terms defined or referenced in that certain
Secured Senior Lending Agreement dated as of June 12, 2009, as amended (the
“Lending Agreement”) among each of the undersigned, the Banks, and certain other
financial institutions, will have the same meanings herein as therein.

 

NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY
NON-VOTING BANK (AS DEFINED IN THE LENDING AGREEMENT) GRANT ANY PARTICIPATION
INTEREST IN THIS NOTE OR IN ANY OTHER OBLIGATION OF THE UNDERSIGNED BORROWERS TO
ANY OTHER LENDER.

 

If any of said installments, or any part thereof, is not paid when due and
remains unpaid after proper notice thereof, as required by the Lending
Agreement, is given by Bank to each of the undersigned and any applicable cure
period has expired, then the entire indebtedness then remaining

 

37

--------------------------------------------------------------------------------


 

unpaid shall, at the option of the holder hereof, and without further notice of
demand, become immediately due and payable, subject to the terms of the Lending
Agreement described above.  Any amount not so paid or after the occurrence of an
Event of Default as defined in the Lending Agreement described below shall
thereafter bear interest until paid at the rate hereinbefore specified, plus two
percent per annum.  Unless Bank, in its sole discretion, may from time to time
otherwise direct, all payments shall be applied first to payment of accrued
interest, and then to reduction of the principal sum due hereunder.  Any part of
the outstanding principal balance hereof may be paid prior to Demand without
penalty, and if less than the principal sum stated above is outstanding, the
undersigned, may from time to time until Demand receive, but the Bank has no
commitment to make, further disbursements hereunder; provided, however, the
aggregate amount of all principal amounts outstanding hereunder shall at no time
exceed the face amount of this Note; and provided further, that each and every
disbursement made under this Revolving Grid Note shall be at the Bank’s sole
discretion.  All advances made by Bank to the undersigned and all principal and
interest payments thereon shall be recorded on the Schedule of Disbursements and
Payments of Principal attached hereto; provided, however, that the failure to
make such notation shall not affect the obligation of each of the undersigned to
repay the outstanding principal amount of, together with interest on, any
advances made by the Bank to the undersigned pursuant to the Senior Lending
Agreement described below; and Bank is hereby unilaterally authorized to make
such notations thereon.  The amounts recorded shall be presumptive evidence of
the outstanding principal balance of this Revolving Grid Note.

 

38

--------------------------------------------------------------------------------


 

This Note is a “Note” referred to in the “Credit Facility Letter” dated
                            ,                             , and is one of the
Secured Revolving Grid Notes referred to in the Lending Agreement among each of
the undersigned, the Bank, and certain other financial institutions reference to
which is hereby made for a complete statement of all terms and conditions
applicable to this Note which are hereby incorporated by reference.

 

The makers, endorsers, sureties and all other persons who may become liable for
all or any part of this obligation severally waive presentment for payment,
protest and notice of nonpayment.  Said parties consent to any extension of time
(whether one or more) of payment hereof, release of all or any part of the
security for the payment hereof or release of any party liable for the payment
of this obligation.  Any such extension or release may be made without notice to
any such party and without discharging such party’s liability hereunder.

 

 

PIONEER FUNDING, INC., a Nevada

 

PIONEER FINANCIAL SERVICES, INC.

Corporation

 

a Missouri Corporation

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

4700 Belleview, Suite 300

 

 

 

Kansas City, MO 64112

 

 

 

Tax Identification No. 44-0607504

 

 

 

PSLF, INC., a Missouri corporation

 

PIONEER SERVICES SALE FINANCE, INC.,

 

 

a Nevada Corporation

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

39

--------------------------------------------------------------------------------


 

Schedule of Disbursements and Payments of Principal

 

PIONEER FINANCIAL SERVICES, INC.

a Missouri corporation

and certain subsidiaries

 

DATE

 

DATE
INTEREST
PAID TO

 

INTEREST
RATE

 

INTEREST
PAID

 

AMOUNT OF
PRINCIPAL
DISBURSEMENT

 

AMOUNT OF
PRINCIPAL
PAYMENT

 

UNPAID
PRINCIPAL
BALANCE

 

DISBURSEMENT
APPROVED BY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40

--------------------------------------------------------------------------------